Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Soliciting Material Under Rule 14a-12 o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials Rome Bancorp, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No. : 3) Filing Party: 4) Date Filed: April 1, 2009 Dear Shareholder: You are cordially invited to attend the 2009 Annual Meeting of Shareholders of Rome Bancorp, Inc., (“Rome Bancorp”) the holding company for The Rome Savings Bank (“Rome Savings”), which will be held on Wednesday, May 6, 2009 at 5:30 p.m., local time, at the main office of Rome Savings at 100 W. Dominick Street, Rome, New York, 13440-5810 (the “Annual Meeting”). The attached Notice of Annual Meeting and Proxy Statement describe the formal business that we will transact at the Annual Meeting. In addition to the formal items of business, management will report on the operations and activities of Rome Bancorp and Rome Savings and you will have an opportunity to ask questions. The Board of Directors of Rome Bancorp (“Board of Directors” or “Board”) has determined that an affirmative vote on each matter to be considered at the Annual Meeting is in the best interest of Rome Bancorp and its shareholders and unanimously recommends a vote “FOR” each of these matters. Please complete, sign and return the enclosed proxy card promptly, whether or not you plan to attend the Annual Meeting. Your vote is important regardless of the number of shares you own. Voting by proxy will not prevent you from voting in person at the Annual Meeting, but will assure that your vote is counted if you cannot attend. On behalf of the Board of Directors and the employees of Rome Bancorp, we thank you for your continued support and look forward to seeing you at the Annual Meeting. Sincerely yours, /s/ Charles M. Sprock Charles M. Sprock Chairman , President and Chief Executive Officer ROME BANCORP, INC. 100 W. DOMINICK STREET ROME, NEW YORK 13440-5810 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS Date: Wednesday, May 6, 2009 Time: 5:30 p.m., local time Place: The Rome Savings Bank 100 W. Dominick Street Rome, New York 13440-5810 At our 2009 Annual Meeting, we will ask you to: 1. Elect one candidate to serve as director for a three-year term to expire at the 2012 Annual Meeting; 2. Ratify the appointment of Crowe Horwath LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2009; and 3. Transact any other business as may properly come before the Annual Meeting or at any adjournment or postponement thereof. You may vote at the Annual Meeting if you were a shareholder of Rome Bancorp at the close of business on March 13, 2009, the record date. By Order of the Board of Directors, /s/ Crystal M. Seymore Crystal M. Seymore Corporate Secretary Rome, New York April 1, 2009 You are cordially invited to attend the Annual Meeting. It is important that your shares be represented regardless of the number of shares you own. The Board of Directors urges you to sign, date and mark the enclosed proxy card promptly and return it in the enclosed envelope. Returning the proxy card will not prevent you from voting in person if you attend the Annual Meeting. GENERAL INFORMATION Why We Sent You This Proxy Statement We have sent you this Proxy Statement and the enclosed proxy card because the Board of Directors is soliciting your proxy to vote at the Annual Meeting. This Proxy Statement summarizes the information you will need to know to cast an informed vote at the Annual Meeting. You do not need to attend the Annual Meeting to vote your shares. You may simply complete, sign and return the enclosed proxy card and your votes will be cast for you at the Annual Meeting. This process is described below in the section entitled “Voting Rights.” We began mailing this Proxy Statement, the Notice of Annual Meeting and the enclosed proxy card on or about April 1, 2009 to all shareholders entitled to vote. If you owned common stock of Rome Bancorp at the close of business on March 13, 2009 (the “Record Date”), you are entitled to vote at the Annual Meeting. On the Record Date, there were 6,760,469 shares of common stock outstanding. Quorum A quorum of shareholders is necessary to hold a valid meeting. If the holders of at least a majority of the total number of the outstanding shares of common stock entitled to vote are represented in person or by proxy at the Annual Meeting, a quorum will exist. Voting Rights You are entitled to one vote at the Annual Meeting for each share of the common stock of Rome Bancorp that you owned as of record at the close of business on the Record Date. (The number of shares you owned as of the Record Date is listed on the enclosed proxy card.) Our Certificate of Incorporation imposes restrictions on the voting of our common stock if you beneficially own more than 10% of our outstanding common stock. You may vote your shares at the Annual Meeting in person or by proxy. To vote in person, you must attend the Annual Meeting and obtain and submit a ballot, which we will provide to you at the Annual Meeting. If your shares are not registered in your own name, you will need appropriate documentation from your shareholder of record to vote personally at the Annual Meeting. Examples of such documentation include a broker’s statement, letter or other document that will confirm your ownership of shares of Rome Bancorp. To vote by proxy, you must complete, sign and return the enclosed proxy card. If you properly complete your proxy card and send it to us in time to vote, your “proxy” (one of the individuals named on your proxy card) will vote your shares as you have directed. If you sign the proxy card but do not make specific choices, your proxy will vote your shares “FOR” each of the proposals set forth in the Notice of the Annual Meeting. If any other matter is presented, your proxy will vote the shares represented by all properly executed proxies on such matters as a majority of the Board of Directors determines. As of the date of this Proxy Statement, we know of no other matters that may be presented at the Annual Meeting, other than those listed in the Notice of the Annual Meeting. 1 Vote Required Proposal 1: Election of Director. The nominee for director who receive the most votes will be elected. If you do not vote for the nominee, or you indicate “withhold authority” for the nominee on your proxy card, your vote will not count “for” or “against” the nominee. Proposal 2: Ratification of Appointment of Independent Registered Public Accounting Firm. The affirmative vote of the holders of a majority of the shares present in person or by proxy at the Annual Meeting and entitled to vote on this proposal is required to pass this proposal. If you “abstain” from voting, it will have the same effect as if your vote was not cast with respect to this proposal. Effect of Broker Non-Votes If your broker holds shares that you own in “street name,” the broker may vote your shares on Proposals 1 and 2 even if the broker does not receive instructions from you. If your broker does not vote on any of the proposals, this will constitute a “broker non-vote.” A broker non-vote will not be counted as having voted in person or by proxy and will have no effect on the outcome of the election of the directors or the ratification of the appointment of our independent registered public accounting firm. Confidential Voting Policy Rome Bancorp maintains a policy of keeping shareholder votes confidential. We only let our Inspector of Election and certain employees of our independent tabulating agent examine the voting materials. We will not disclose your vote to management unless it is necessary to meet legal requirements. Our independent tabulating agent will, however, forward any written comments that you may have to management. Revoking Your Proxy You may revoke your proxy at any time before it is exercised by: filing with the Corporate Secretary a letter revoking the proxy; submitting another signed proxy with a later date; or attending the Annual Meeting and voting in person, provided you file a written revocation with the Secretary of the Annual Meeting prior to the voting of such proxy. 2 Solicitation of Proxies Rome Bancorp will pay the costs of soliciting proxies from its shareholders. Directors, officers or employees of Rome Bancorp and Rome Savings may solicit proxies on our behalf by: mail; telephone; and other forms of communication. However, none of these persons will receive any compensation for their solicitation activities in addition to their regular compensation. We will also reimburse banks, brokers, nominees and other fiduciaries for the expenses they incur in forwarding the proxy materials to you. Obtaining an Annual Report on Form 10-K If you would like a copy of our Annual Report on Form 10-K and audited financials for the year ended December 31, 2008, which was filed with the Securities and Exchange Commission (the “SEC”), we will send you one (without exhibits) free of charge. Please write to our Corporate Secretary, Crystal M. Seymore, at Rome Bancorp, Inc., 100 W. Dominick Street, Rome, New York 13440-5810. The complete Annual Report on Form 10-K is available on the SEC’s website at www.sec.gov . Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting to Be Held on May 6, 2009 This Proxy Statement, the Annual Report to Shareholders, and the Annual Report on Form 10-K for the year ended December 31, 2008, are available at www.cfpproxy.com/5806, together with any amendments to any of these materials that are required to be furnished to shareholders. 3 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT Principal Shareholders of Rome Bancorp The following table shows certain information for persons who we know “beneficially owned” 5% or more of our common stock as of December 31, 2008. In general, beneficial ownership includes those shares over which a person has voting or investment power. In this proxy statement, “voting power” is the power to vote or direct the voting of shares, and “investment power” includes the power to dispose or direct the disposition of shares. Beneficial ownership also includes the number of shares that a person has the right to acquire within 60 days (such as through the exercise of stock options) after December 31, 2008. We obtained the information provided in the following table from filings with the SEC and with Rome Bancorp. Name and Address of Amount and Nature of Beneficial Owner Beneficial Ownership Percent(1) Employee Stock Ownership Plan Trust of Rome 9.77% Bancorp, Inc. 100 West Dominick Street Rome, New York 13440-5810 Dimensional Fund Advisors LP 6.68% Palisades West, Bldg. 1, 6300 Bee Cave Road Austin, Texas 78746 Charles M. Sprock, Chairman, CEO & President 5.35% Rome Bancorp, Inc. 100 W. Dominick Street Rome, New York 13440 Percentages with respect to each person or group of persons have been calculated based upon 7,058,866 shares of Rome Bancorp common stock, the number of shares outstanding as of December 31, 2008. The Employee Stock Ownership Plan (the “ESOP”) is administered by an ESOP Committee (“ESOP Committee”) and its assets are held in trust by a trustee (“Plan Trustee”). The number of shares listed as beneficially owned represents the entire number of shares of Rome Bancorp common stock held by RSGroup Trust Company, as Plan Trustee, as of December 31, 2008. As of December 31, 2008, 365,249 of such shares of Rome Bancorp common stock had been allocated to individual accounts established for participating employees and their beneficiaries, and 324,239 of such shares were held, unallocated, for allocation in future years. In general, participating employees and their beneficiaries have the power and authority to direct the voting of shares of Rome Bancorp common stock allocated to their individual accounts. Such allocated shares are, therefore, not included as shares over which the reporting person has sole or shared voting power. The reporting person, through the Plan Trustee, has shared voting power over unallocated Rome Bancorp common stock. Any unallocated Rome Bancorp common stock is generally required to be voted by the Plan Trustee in the same proportion as Rome Bancorp common stock which has been allocated to participants is directed to be voted. The ESOP, through the Plan Trustee (who is instructed by the ESOP Committee) shares dispositive power over all unallocated common stock held by the reporting person. The ESOP, acting through the Plan Trustee (who is instructed by the ESOP Committee) shares dispositive power over allocated Rome Bancorp common stock with participating employees and their beneficiaries, who have the right to determine whether Rome Bancorp common stock allocated to their respective accounts will be tendered in response to a tender offer but otherwise have no dispositive power. Any unallocated Rome Bancorp common stock is generally required to be tendered by the Plan Trustee in the same proportion as Rome Bancorp common stock which has been allocated to Participants is directed to be tendered. In limited circumstances, ERISA may confer upon the Plan Trustee the power and duty to control the voting and tendering of Rome Bancorp common stock allocated to the accounts of participating employees and beneficiaries who fail to exercise their voting and/or tender rights. The ESOP disclaims voting power with respect to such allocated Rome Bancorp common stock. Based on a Schedule 13G/A dated December 31, 2008 and filed with the SEC on February 9, 2009 by Dimensional Fund Advisors LP. Dimensional Fund Advisors LP is an investment advisor to four investment companies registered under the Investment Company Act of 1940, and serves as investment manager to certain 4 other commingled group trusts and separate accounts. In its role as investment advisor or manager, Dimensional Fund Advisors LP possesses investment and/or voting power over the shares owned by the investment companies, the trusts and the accounts. Details of Mr. Sprock’s beneficial ownership are detailed on the Security Ownership of Management table, which follows on page 6 of this document. 5 Security Ownership of Management The following table shows the number of shares of Rome Bancorp’s common stock beneficially owned by each director and executive officer and all directors and executive officers of Rome Bancorp as a group, as of the Record Date. Except as otherwise indicated, each person and each group shown in the table has sole voting and investment power with respect to the shares of common stock listed next to their name. See “Principal Shareholders of Rome Bancorp” for a definition of “beneficial ownership.” Percent of Position with Rome Amount and Nature of Common Stock Name Bancorp(1) Beneficial Ownership(2)(10) Outstanding(3) Bruce R. Engelbert (4) Director % David C. Grow (5) Director % Kirk B. Hinman (6) Director % Dale A. Laval (7) Director * David C. Nolan (8) Executive Vice President % and Chief Financial Officer John A. Reinhardt (11) Director * Charles M. Sprock (9) Chairman, President and % Chief Executive Officer Michael J. Valentine Director % All directors and executive % officers as a group (8 persons)(12) * Less than one percent of the total outstanding shares of common stock. (1) Titles are for both Rome Bancorp and Rome Savings. (2) Includes unvested restricted stock awards of 7,080 shares made to each outside director, with the exception of Mr. Reinhardt, under the Rome Bancorp, Inc. 2006 Recognition and Retention Plan. Includes unvested restricted stock awards of 35,400 and 14,160 shares awarded to Mr. Sprock and Mr. Nolan, respectively, under the Rome Bancorp, Inc. 2006 Recognition and Retention Plan. Each recipient of a restricted share award has sole voting power, but no investment power, over the common stock covered by the award. The restricted stock will vest at the rate of 20% per year on each anniversary date of the grant, with accelerated vesting upon death, disability, retirement or change in control. (3) Based on a total of 6,760,469 shares of Rome Bancorp’s common stock outstanding as of the Record Date. (4) Includes 18,453 shares held in Mr. Engelbert’s Individual Retirement Account and 16,918 shares held by Mr. Engelbert’s spouse. (5) Includes 24,152 shares held in Mr. Grow’s Individual Retirement Account and 2,381 shares held individually by Mr. Grow’s spouse. (6) Includes 3,401 shares held in Mr. Hinman’s Individual Retirement Account; 98,504 shares held jointly with Mr. Hinman’s spouse; 5,401 shares held as custodian for a minor; 5,000 shares held by a trust over which Mr. Hinman exercises control; and 118,418 shares held by Rome Strip Steel Co. , Inc. of which Mr. Hinman serves as President. (7) Includes 1,000 shares held in Mr. Laval’s Individual Retirement Account. (8) Includes 16,223 shares held in trust pursuant to the Employee Stock Ownership Plan that have been allocated as of December 31, 2008 over which Mr. Nolan has voting power, subject to the legal duties of the ESOP Trustee, but no investment power, except in limited circumstances. (9) Includes 7,545 shares held individually by Mr. Sprock’s spouse and 25,279 shares held in trust pursuant to the ESOP that have been allocated as of December 31, 2008 over which Mr. Sprock has voting power, subject to the legal duties of the ESOP trustee, but no investment power, except in limited circumstances. (10) Includes 11,800 shares of common stock that may be acquired by each outside director with the exception of 6 Mr. Reinhardt, pursuant to vested options granted to them under the Rome Bancorp, Inc. 2006 Stock Option Plan. Includes 23,600 and 59,000 shares of common stock that may be acquired by Mr. Nolan and Mr. Sprock, respectively, pursuant to vested options granted to them under the Rome Bancorp, Inc. 2006 Stock Option Plan. Includes 1,500 shares held jointly with Mr. Reinhardt’s spouse and 200 shares held in Mr. Reinhardt's spouse's IRA. The number of shares for all executive officers and directors as a group of eight persons includes 324,239 shares held by the ESOP Trust that have not been allocated to eligible participants as of December 31, 2008, over which certain directors and executive officers may be deemed to have shared investment power, thereby causing such directors and executive officers to be beneficial owners of such shares. Each of such directors and executive officers disclaims beneficial ownership of such shares and accordingly, such shares are not attributed to them individually. The individual participants in the ESOP have shared voting power with the ESOP Trustee. 7 PROPOSAL 1 ELECTION OF DIRECTORS General The Board has nominated Dale A. Laval for election as director at the Annual Meeting. Mr. Laval currently serves on Rome Bancorp’s Board of Directors. If you elect Mr. Laval, he will hold office until the Annual Meeting in 2012, or until his successor has been elected. We know of no reason why Mr. Laval may be unable to serve as a director. If the nominee is unable to serve, your proxy may vote for another nominee proposed by the Board. If for any reason a nominee proves unable or unwilling to stand for election, the Board will nominate alternates or reduce the size of the Board of Directors to eliminate the vacancy. The Board has no reason to believe that Mr. Laval would prove unable to serve if elected. Nominee and Continuing Directors Position(s) Director Nominee Age (1) Term Expires Held with Rome Bancorp Since Dale A. Laval 60 Director Continuing Directors Bruce R. Engelbert 71 Director David C. Grow 65 Director John A. Reinhardt 71 Director Kirk B. Hinman 57 Director Charles M. Sprock 69 2011 Chairman, President and 1980 (2) Chief Executive Officer Michael J. Valentine 66 Director As of December 31, 2008. Includes service as a trustee of Rome Savings prior to the formation of Rome Bancorp in 1999. 8 The principal occupation and business experience of each nominee for election as director and each continuing director are set forth below. Unless otherwise indicated, each of the following persons has held his or her present position for the last five years. Nominee Dale A. Laval is the retired Chairman of Independent Audit Associates, Inc. (“IAA”), a regional outsource company specializing in financial institution internal audit and loan review. Mr. Laval has over thirty-seven years experience in the financial services industry. Continuing Directors Bruce R. Engelbert is a retired President of Engelbert’s Jewelers, Inc., a retail jewelry business. David C. Grow has been a partner at the law firm of McMahon and Grow since 1975. The firm serves as counsel to Rome Savings. John A. Reinhardt is a retired Executive Director of the Madison County Industrial Development Agency. In addition, Mr. Reinhardt has over thirty years experience in the financial services industry. Mr. Reinhardt was elected to the Madison County Board of Supervisors in November 2007. Kirk B. Hinman has served as the President of Rome Strip Steel Company, Inc. since 1989. Charles M. Sprock is the Chairman of the Board, President and Chief Executive Officer of Rome Savings Bank and Rome Bancorp. Michael J. Valentine is the Chairman and retired President of Mele Manufacturing Company, Inc., which manufactures and imports products in the jewel case, stationery, custom packaging and sports flooring businesses. Shareholder Communications with our Board of Directors Shareholders may contact Rome Bancorp’s Board of Directors by contacting Crystal M. Seymore, Corporate Secretary, Rome Bancorp, Inc., 100 W. Dominick Street, Rome, New York, 13440-5810. All comments will be forwarded directly to the Board of Directors. It is the policy of Rome Bancorp that all directors and nominees should attend the Annual Meeting. At the 2008 Annual Meeting, all members of the Board of Directors were in attendance. The Board of Directors unanimously recommends a vote “FOR” all of the nominees for election as directors. 9 INFORMATION ABOUT OUR BOARD OF DIRECTORS AND MANAGEMENT Board of Directors Rome Bancorp’s Board of Directors currently consists of seven members. Rome Bancorp’s Certificate of Incorporation provides that the Board shall be divided into three classes, as nearly equal in number as possible. The Board of Directors oversees our business and monitors the performance of our management. In accordance with our corporate governance procedures, the Board of Directors does not involve itself in the day-to-day operations of Rome Bancorp. Rome Bancorp’s executive officers and management oversee the day-to-day operations of Rome Bancorp. Our directors fulfill their duties and responsibilities by attending regular meetings of the Board which are held on a monthly basis. Our directors also discuss business and other matters with the Chairman, other key executives, and our principal external advisers (legal counsel, auditors, financial advisors and other consultants) . The Board of Directors held 12 meetings during the fiscal year ended December 31, 2008. Each incumbent director attended at least 75% of the meetings of the Board of Directors. Committees of the Board The Board of Directors of Rome Bancorp has established the following committees: Executive Committee. The Executive Committee exercises the powers of the Board of Directors between Board meetings. It approves loans within Rome Savings’ authority and reviews the loan portfolio. Directors Hinman, Reinhardt, Sprock and Valentine currently serve as members of the committee. Mr. Sprock is the Chairman of the Committee. The Executive Committee met thirteen times in the 2008 fiscal year. Management Committee. The Management Committee assesses the structure of the management team and the overall performance of Rome Bancorp and Rome Savings. The Committee oversees executive compensation by approving salary increases and reviews general personnel matters such as staff performance evaluations. Directors Engelbert, Hinman and Valentine serve on the committee. Mr. Valentine is the Chairman of the Committee. All members of the Management Committee are independent directors as defined in The Nasdaq Stock Market listing standards. The Management Committee met two times in the 2008 fiscal year. Audit Committee. The Audit Committee is chaired by Director Hinman, with Directors Engelbert and Valentine as members. The Audit Committee oversees and monitors our financial reporting process and internal control system, reviews and evaluates the audit performed by our independent auditors and reports any substantive issues found during the audit to the Board. The Audit Committee is directly responsible for the appointment, compensation and oversight of the work of our independent auditors. The Committee also reviews and approves all transactions with affiliated parties.
